Exhibit 10.7

PURCHASE AND SALE AGREEMENT

DATED AS OF NOVEMBER 8, 2007

BY AND BETWEEN

STATE OF LOUISIANA, AS BUYER

AND

VISTA HOLDINGS, LLC, AS SELLER



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), dated and effective as of
November 8, 2007 (the “Effective Date”), is a contract whereby VISTA HOLDINGS,
LLC, a limited liability company domiciled in Baton Rouge, Louisiana
(hereinafter referred to as “Seller”), agrees to sell to STATE OF LOUISIANA
(“Buyer”), upon the terms and provisions hereof, the following described real
property and assets, situated in the Parish of East Baton Rouge, Louisiana, to
wit:

RECITALS

A. Seller owns the facility located at 9032 Perkins Road, Baton Rouge, Louisiana
70808 (the “Hospital”) as well as the equipment used in the Hospital and an
approximate 6,900 square foot office building and 20 acres of land, more on
less, legally described in Exhibit A attached hereto.

B. Seller desires to sell and Buyer desires to purchase the Assets (defined
below) owned by Seller pursuant to and in accordance with the terms and
conditions hereof.

C. As a condition to Closing, certain conditions precedent as described in this
Agreement must be satisfied.

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I.

PURCHASE OF ASSETS AND PRE-CLOSING COVENANTS

1.1. Purchase of Assets. At the Closing, Seller will transfer to Buyer valid and
merchantable title to all of the Assets with full warranty of title, free and
clear of all Liens. As of the Closing, the “Assets” as set forth herein will
consist of the following (except to the extent that any of the following are
designated as Excluded Assets in Section 1.2 below):

(a) all inventory and supplies with respect to the Hospital (collectively, the
“Inventory”);

(b) all of the tangible personal property used or useful with respect to the
Hospital and MOB, including, without limitation, machinery, equipment, and
fixtures that are listed on Schedule 1.1(b) (collectively, the “Personal
Property”);

(c) all contract rights with respect to the Siemens leases on the MRI, CT scan
and Raypak digitizing program and other leases identified on Schedule 1.1(c) to
the extent and only to the extent Buyer notifies Seller in writing prior to the
Closing Date that Buyer, in its sole discretion, elects to assume such contracts
(to the extent so elected, the “Assumed Contracts”)



--------------------------------------------------------------------------------

(d) the facility in which the Hospital is located (the “Hospital Facility”);

(e) the 6,900 square foot office building (the “MOB”); and

(f) the legal, equitable, and beneficial title to the 20 acres of land, more or
less, on which the Hospital Facility and MOB are located (the “Real Property”),
including all improvements thereon and all of Seller’s right, title and interest
in and to any land lying in the bed of any street, road or avenue, opened or
proposed, adjoining the Real Property.

1.2. Excluded Assets. Notwithstanding anything to the contrary contained herein,
the Assets do not include any other assets of Seller, including without
limitation, the following assets of Seller (collectively, the “Excluded
Assets”):

(a) Seller’s rights under this Agreement, including the consideration paid to
Seller pursuant to this Agreement,

(b) the tax records relating to the Hospital;

(c) Employee Benefit Plans relating to the employees of Seller and any and all
rights therein or in the assets thereof;

(d) all accounts receivable or other rights to receive payments owing to Seller
(the “Accounts Receivable”) including intercompany receivables of Seller with
any of Seller’s Affiliates; notes, interest and other receivables of Seller and
all claims, rights, interest and proceeds related thereto, disproportionate
share payments and cost report settlements related thereto arising from the
rendering of services to inpatients and outpatients in connection with the
Hospital, billed and unbilled, recorded and unrecorded, for services provided by
Seller prior to the Effective Date, whether payable by private pay patients,
private insurance, Medicare, Medicaid, CHAMPUS, Blue Cross, or by any other
source;

(e) all contracts not specifically agreed to by Buyer as Assumed Contracts
pursuant to Section 1.1(c);

(f) all cash-on-hand, cash equivalents, certificates of deposit, and other
investments in marketable securities of third party issuers as of the Closing
Date;

(g) all tangible personal property of Seller that does not constitute Personal
Property;

(h) all rights under insurance policies and insurance payments covering insured
liabilities which are not Assumed Liabilities;

(i) any and all refunds, rebates, or other amounts paid to Seller relating to
the termination or cancellation by Seller of any insurance policies owned by
Seller.

(j) the tax and corporate records of Seller;

 

3



--------------------------------------------------------------------------------

(k) the legal entities known as Vista Hospital of Baton Rouge, LLC; Vista
Medical Management, LLC; and Seller, and all membership interests therein;

(l) all records, files and papers primarily pertaining to the Hospital,
including general Hospital records and medical records;

(m) all permits, licenses, and certificates of need and provider numbers
relating to the operation of the Hospital and the Hospital’s Medicare provider
number; and

(n) all of the goodwill of and associated with the Hospital.

1.3. Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement or in any Transaction Document, and regardless of whether such
liability is disclosed in this Agreement, in any of the Transaction Documents or
on any Schedule or Exhibit hereto or thereto, Buyer, except for the Assumed
Liabilities, will not assume, agree to pay, perform and discharge or in any way
be responsible for any debts, liabilities or obligations of the Assets, Seller,
or any of its Affiliates of any kind or nature whatsoever, arising out of,
relating to, resulting from, or caused by any transaction, status, event,
condition, occurrence or situation relating to, arising out of or in connection
with the Hospital, the Assets or Seller existing, arising or occurring on, prior
to or subsequent to the Closing Date, including, without limitation, any
liabilities or obligations relating to or arising from the Excluded Assets (the
“Excluded Liabilities”). Excluding the Assumed Liabilities, Seller agrees to
satisfy all liabilities of Seller relating to the Assets at or prior to the
Closing Date.

1.4. Assumed Liabilities. As of the Closing Date, Buyer will assume and agree to
pay, perform and discharge in accordance with their respective terms the
obligations under the Assumed Contracts, if any, accruing after the Closing Date
(the “Assumed Liabilities”).

ARTICLE II.

CONSIDERATION AND MANNER OF PAYMENT

2.1. Purchase Price. The purchase price for the Assets (the “Purchase Price”)
shall be $20,000,000.00. in U.S. Dollars.

2.2. Payment of Purchase Price. At the Closing, Buyer will pay to Seller the
full purchase price of $20,000,000.00 by electronic funds transfer to
LandAmerica Commonwealth Land Title Company as set forth in Section 5.1,
provided such title company has delivered to Buyer on or before November 30,
2007 (i) an insured closing protection letter from a licensed title insurer in
form and content reasonably acceptable to Buyer and (ii) the applicable account
information and a completed W-9 form for such title company, including its tax
identification number; LandAmerica shall in turn wire the settlement proceeds to
Seller according to the wire transfer instructions attached as Exhibit 2.2 which
instructions will be provided by Seller 10 days prior to Closing.

 

4



--------------------------------------------------------------------------------

2.3 Prorations. All ad valorem property taxes payable upon the Assets shall be
prorated between Seller and Buyer for the tax year in which the Closing is held
on the basis of the tax statements for year, provided, however, if tax
statements for the current year are not available as of the Closing Date, the
tax proration between Seller and Buyer shall be made on the basis of taxes for
the immediately prior tax year. Seller and Buyer agree to adjust the prorations
at the end of the tax year, if necessary. This section shall survive the
Closing.

ARTICLE III.

SELLER’ S REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Buyer as of the Effective Date and the
Closing Date, as follows:

3.1. Seller’s Organization, Good Standing and Authority. Seller is a limited
liability company duly organized, validly existing and in good standing under
Louisiana law. Seller has full capacity, power, right and authority to enter
into and perform its respective obligations under this Agreement and each of the
Transaction Documents to which it is a party. This Agreement and each of the
Transaction Documents to which it is a party have been duly executed and
delivered by Seller, and constitute the valid and binding obligations of Seller,
enforceable against it in accordance with their respective terms, except as the
same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally and
the availability of equitable remedies.

3.2. Assets. Seller has full power and authority to own and hold the properties
and Assets. Seller has good and marketable title to the Assets, free and clear
of any and all Liens. Upon consummation of the transactions contemplated by this
Agreement, Seller will have conveyed, and Buyer will be vested with, good and
marketable title to the Assets, free and clear of all Liens. All of the Assets
that are personal property are in operable condition and repair, normal wear and
tear expected, and none of such property requires any repair or replacement
except for maintenance in the ordinary course. Except as identified in
Section 1.1(c), none of the Assets are held under any lease, security agreement,
conditional sales contract or other title retention or security agreement, are
located other than at the Hospital Facility or are encumbered by any other
Liens.

3.3. Approval. No consent, approval, order or authorization of, or registration,
declaration, notice or filing with, any national, state, provincial, local,
governmental, judicial, public, quasi-public or administrative authority or
agency (collectively, “Governmental Authority”) or other Person is required to
be made or obtained by Seller in connection with the authorization, execution,
delivery and performance of this Agreement or any other Transaction Document, or
the consummation of the transactions contemplated hereby and thereby.

3.4. Inventory. All of the Inventory is usable in the ordinary course of the
Hospital’s operations, is fully paid for and not subject to consignment or
conditional sales arrangements and no material portion of the Inventory is
obsolete or damaged.

 

5



--------------------------------------------------------------------------------

3.5. Taxes. There are no Liens for Taxes (other than current taxes not yet due
and payable) upon any of the Assets.

3.6. No Default. Seller is not in default, and no event has occurred which with
the giving of notice or the passage of time or both would constitute a default
by such party, under any of the leases identified in Section 1.1(c) and, to the
knowledge of Seller, no event has occurred which with the giving of notice or
the passage of time or both would constitute such a default by any party to any
such lease.

3.7. Real Property. Seller owns fee title to the Real Property described in
Exhibit A hereto, together with all buildings, improvements and fixtures thereon
and all appurtenances and rights thereto. There exist no mortgages, liens,
restrictions, servitudes agreements, claims or other encumbrances affecting the
Real Property which will interfere with Buyer’s use of the Assets in a manner
consistent with the current use thereof by Seller. The Real Property will be
conveyed to Buyer subject only to (i) current taxes not yet due and payable, and
(ii) such easements and other restrictions of record shown on the title
insurance commitment to be provided by Seller under Section 6.9 expressly agreed
to by Buyer in writing (the foregoing items (i) through (ii) being referred to
herein as the “Permitted Encumbrances”). Seller has not received written notice
of any outstanding violation of any applicable ordinance or other law, order,
regulation or requirement, and has not received notice of condemnation, lien,
assessment or the like, relating to any part of the Real Property or the
operation thereof. At Closing, Seller will convey to Buyer good and indefeasible
title to the Real Property and the remainder of the Assets, subject to no
mortgage, lien, pledge, security interest, conditional sales agreement, right of
first refusal, option, restriction, liability, encumbrance or charge, other than
the Permitted Encumbrances.

3.8. Litigation. Except as set forth on Schedule 3.8, there are no claims,
counterclaims, actions, suits, orders, proceedings (arbitration, mediation or
otherwise), investigations or judgments pending or, to the knowledge of Seller,
threatened against or involving Seller, the Assets or, relating to the
transactions contemplated hereby, at law or in equity, in any court or agency,
or before or by any Governmental Authority, nor, to the knowledge of Seller, are
there any facts, conditions or incidents that could be reasonably expected to
result in any such actions, suits, proceedings (arbitration, mediation or
otherwise) or investigations. Seller is not subject to any judgment, order or
decree of any court or Governmental Authority.

3.9. Compliance with Applicable Laws; Permits. The Real Property is in
compliance with all applicable laws and Seller has not received any notice of
violation of law or municipal ordinance or order and knows of no facts which
would constitute grounds for receiving any notice of a violation of such law,
municipal ordinance or order.

3.10. Transaction Not a Breach. The execution, delivery and performance by
Seller of this Agreement and the Transaction Documents will not:

(a) result in a breach of any of the terms or conditions of, or constitute a
default under, or in any manner release any party thereto from any obligation
under any mortgage, note, bond, indenture, contract, agreement, license or other
instrument or obligation of any kind or nature by which Seller may be bound or
affected;

 

6



--------------------------------------------------------------------------------

(b) violate or conflict with any order, writ or injunction of any court,
administrative agency or Governmental Authority to which Seller is subject;

(c) violate any provision of the organizational documents of Seller;

(d) result in the creation or imposition of any Lien upon any property of
Seller; or

(e) require any authorization, consent, approval, exemption or other action by
or notice to any court, Governmental Authority or any other Person.

3.11. Conduct Prior to Closing. From the Effective Date to the Closing, Seller
shall:

(a) Not pledge or subject any of the Assets to any Lien or restriction, or,
remove any equipment, machinery, and fixtures (medical or otherwise) listed on
Schedule 1.1(b) from the Hospital Facility;

(b) Not voluntarily or involuntarily sell, transfer, abandon, surrender, lease
or otherwise dispose of any of the Assets other than Inventory in the ordinary
course of business; and

(c) Continue to operate the air conditioning equipment and maintain the grounds.

3.12. Health, Safety and Environment. Neither Seller, nor to Seller’s knowledge
any other Person, has ever generated, manufactured, transported, treated,
stored, disposed of or otherwise handled any Hazardous Materials at any site,
location or facility in connection with the Hospital or any of the Assets in
violation of any applicable Environmental and Safety Requirements (as
hereinafter defined). Seller (i) is in material compliance with all applicable
federal, state and local laws, rules, regulations, ordinances and requirements
relating to public health and safety, worker health and safety and pollution and
protection of the environment, all as amended or hereafter amended
(“Environmental and Safety Requirements”), and (ii) possesses all required
permits, licenses, certifications and approvals and has filed all notices or
applications required thereby or pertaining thereto. Seller has never been
subject to, or received any written notice of, any private, administrative or
judicial inquiry, investigation, order or action, or any written notice of any
intended or threatened private, administrative, or judicial inquiry,
investigation, order or action relating to the presence or alleged presence of
Hazardous Materials in, under or upon any property leased or owned by Seller,
nor is Seller aware of any such inquiry, investigation, order, action or notice.
There are no pending, or to the knowledge of Seller, threatened, investigations,
actions, orders or proceedings (or written notices of potential investigations,
actions, orders or proceedings) from any Governmental Authority or any other
entity regarding any matter relating to Environmental and Safety Requirements.
To Seller’s knowledge, there are not currently and there have not ever been on
or under the Real Property any underground storage tanks of any size or for any
purpose.

 

7



--------------------------------------------------------------------------------

3.13. Brokers. Pursuant to a separate written agreement, Seller has agreed to
pay a commission to HENRY S. MILLER COMMERCIAL (“Broker”) upon consummation of
the Closing and payment of the Purchase Price. Except as set forth in the
preceding sentence, Seller shall defend, indemnify, and hold harmless Buyer, and
Buyer shall defend, indemnify and hold harmless the Seller, from and against all
claims by third parties for brokerage, commission, finder’s, or other fees
relative to this Agreement or the sale of the Assets, and all court costs,
attorney fees, and other expenses arising therefrom, and alleged to be due by
authorization of the indemnifying party. The obligations set forth herein shall
survive the termination of this Agreement.

3.14. No Misrepresentation. None of the representations and warranties of Seller
set forth in this Agreement, in any of the certificates, schedules, lists,
documents, exhibits, or other instruments delivered, or to be delivered, to
Buyer as contemplated by any provision hereof (including the Transaction
Documents), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading. To the knowledge of Seller, there are no material facts which have
not been disclosed to Buyer which have a Material Adverse Effect, or could
reasonably be anticipated to have a Material Adverse Effect, on the Assets or
Seller’s ability to consummate the transactions contemplated hereby.

3.15. Survival. These representations, warranties and covenants of Seller in
this Agreement shall survive the Closing.

ARTICLE IV.

BUYERS’ REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller as of the Effective Date and the
Closing Date as follows:

4.1. Organization. Buyer is the State of Louisiana.

4.2. Authorization. Buyer has full power, right and authority to enter into and
perform its obligations under this Agreement and each of the Transaction
Documents to which it is a party. The execution, delivery and performance by
Buyer of this Agreement and each of the Transaction Documents to which it is a
party have been duly and properly authorized by all requisite action in
accordance with applicable law. This Agreement and each of the Transaction
Documents to which Buyer is a party has been duly executed and delivered by it
and is the valid and binding obligation of Buyer and is enforceable against
Buyer in accordance with their respective terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and the
availability of equitable remedies.

4.3. Transaction Not a Breach. The execution, delivery and performance by Buyer
of this Agreement and the Transaction Documents will not:

(a) violate or conflict with any order, writ or injunction of any court,
administrative agency or Governmental Authority to which Buyer is subject; or

 

8



--------------------------------------------------------------------------------

(b) violate any provision of the organizational documents or operating documents
of Buyer.

4.4. Broker. All negotiations relating to this Agreement and the Transaction
Documents, and the transactions contemplated hereby and thereby, have been
carried on without the intervention of any Person acting on behalf of Buyer in
such a manner as to give rise to any valid claim for any broker’s or finder’s
fee or similar compensation against Seller.

4.5. Litigations and Proceedings. There are no claims counterclaims, actions,
suits, orders, proceedings (arbitration, mediation or otherwise), investigations
or judgments pending or, to the knowledge of Buyer, threatened against Buyer
relating to the transactions contemplated hereby, at law or in equity, in any
court or agency, or before or by any Governmental Authority.

4.6. No Misrepresentation. None of the representations and warranties of Buyer
set forth in this Agreement or in any of the certificates, schedules, lists,
documents, exhibits, or other instruments delivered, or to be delivered, to
Seller as contemplated by any provision hereof (including the Transaction
Documents), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading. To the knowledge of Buyer, there are no material facts which have
not been disclosed to Seller which have a Material Adverse Effect, or could
reasonably be anticipated to have a Material Adverse Effect, on Buyer’s ability
to consummate the transactions contemplated hereby.

4.7. Survival. These representations, warranties and covenants of Buyer in this
Agreement shall survive the Closing.

ARTICLE V.

CLOSING

5.1. Time and Place. The closing of the transactions that are the subject of
this Agreement (“the Closing”) shall be held at the offices of LandAmerica
Commonwealth Land Title Company. LandAmerica’s agent in Baton Rouge will be
Steve Landry, Commerce Title Company, 4000 South Sherwood Forest Blvd., Baton
Rouge, Louisiana 70816. LandAmerica’s agent Steve Landry at the Baton Rouge
office shall research the title documents; and any documents which are required
from Buyer shall be delivered to that office. All documents required from Seller
shall be delivered to Marvin Zindler, Jr. at LandAmerica’s Houston office , 11
Greenway Plaza, Suite 120, Houston, Texas 77046; and the actual funding shall be
done at that office. The closing shall be held on or before December 14, 2007
(the “Closing Date.”).

5.2. Deliveries of Seller. At the Closing, Seller will execute and deliver or
cause to be executed and delivered to Buyer the following:

(a) (1) a certificate of the Secretary of Seller as to (i) copies of resolutions
of its managers or Board of Directors, or its member(s), as the case may be,
authorizing the

 

9



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement, the Transaction Documents
and the sale of the Assets in accordance with the terms hereof; (ii) a
Certificate of Good Standing of Seller issued by the Secretary of State of such
Seller’s formation; and (iii) incumbency and specimen signatures with respect to
its authorized representatives executing this Agreement and any Transaction
Documents and (2) a certificate of the Secretary of Seller’s parent identified
in Section 10.16 as to copies of resolutions of its managers or Board of
Directors or its members, as the case may be, authorizing and approving the sale
of the Assets in accordance with the terms hereof;

(b) any required third party consents, filings, and certificates from Seller or
any third party (including, any Governmental Authority) relating to the transfer
of the Assets;

(c) all applicable documentation releasing Liens covering, concerning or
relating to the Assets, in form and substance reasonably acceptable to Buyer;

(d) Cash Sale with warranty of title, fully executed by Seller in recordable
form, conveying good and indefeasible title to the Real Property and all
improvements to Buyer;

(e) General Bill of Sale and Assignment, fully executed by Seller, transferring
good title to all tangible assets constituting the Assets (other than the Real
Property) to Buyer;

(f) Assignments of Assumed Contracts, fully executed by Seller, assigning all
right, title and interest of Seller in and to the Assumed Contracts to Buyer;

(g) Certificate of Seller certifying that all representations and warranties
contained in this Agreement are truthful, accurate and complete as of the
Closing Date, along with an update to any of the Schedules attached hereto in a
manner acceptable to Buyer in its sole discretion;

(h) such other documents and instruments as Buyer or its counsel reasonably
shall deem necessary to consummate the transactions contemplated hereby;

(i) a possession/lien affidavit as required by the Title Company to remove the
standard exceptions on the title policy; and

(j) an owner’s title insurance policy in the amount of the Purchase Price issued
by the Title Company insuring Buyer that Buyer is acquiring the Real Property
free and clear of all liens and encumbrances other than any specifically
accepted in writing by Buyer.

All documents delivered to Buyer shall be in form and substance reasonably
satisfactory to counsel for Buyer.

5.3. Deliveries of Buyer. At the Closing, Buyer will deliver to Seller
simultaneously with the delivery of the items referred to in Section 5.2 above:

(a) the payment of the Purchase Price, subject to applicable tax prorations;

 

10



--------------------------------------------------------------------------------

(b) a certificate of the Secretary or other official of Buyer as to (i) copies
of authorizations of its officials authorizing the execution, delivery and
performance of this Agreement and the Transaction Documents; and (ii) incumbency
and specimen signatures with respect to its officials executing this Agreement
and any Transaction Documents;

(c) a certificate of Buyer signed by an authorized official of Buyer certifying
that all representations and warranties contained in this Agreement are
truthful, accurate and complete as of the Closing Date; and

(d) such other documents and instruments as Seller or its counsel reasonably
shall deem necessary to consummate the transactions contemplated hereby.

All documents delivered to Seller shall be in form and substance reasonably
satisfactory to the counsel for Seller.

5.4. Additional Acts. From time to time, prior to and after the Closing, Buyer
and Seller agree to execute and deliver such other instruments of conveyance and
transfer, and take such other actions as the other party may reasonably request
to more effectively convey and transfer full right, title, and interest to, vest
in, and place Buyer in legal and actual possession of, any and all of the Assets
and otherwise effectuate the transaction contemplated by this Agreement.

5.5. Possession of Premises. Buyer shall be entitled to immediate and complete
possession of all of the Assets on the Closing Date.

ARTICLE VI

BUYER’S CONDITION PRECEDENT

Unless otherwise waived by Buyer, the obligation of Buyer to effect the
transactions contemplated hereby shall be subject to the fulfillment at or prior
to the Closing of the following additional conditions:

6.1. Notification. Between the Effective Date and the Closing Date, Seller will
promptly notify Buyer of the occurrence of any breach of any covenant of Seller
or any member or Affiliate of Seller in this Article VI or of the occurrence of
any event that may make the satisfaction of the conditions in this Agreement
impossible or unlikely.

6.2. Efforts. Between the Effective Date and the Closing Date, Seller will use
all commercially reasonable efforts to cause the conditions in this Article VI
to be satisfied.

6.3. Accuracy of Representations. Each of Seller’s representations and
warranties in this Agreement must have been accurate as of both the Effective
Date and Closing Date, and Seller shall have delivered a certificate to Buyer
which certifies the foregoing.

 

11



--------------------------------------------------------------------------------

6.5 Satisfaction of Covenants. Each of the covenants and obligations that Seller
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been duly performed and complied with.

6.6 Deliveries. Seller must have delivered to Buyer the documents required to be
delivered pursuant to Section 5.2.

6.7 No Material Adverse Effect. Between the Effective Date and the Closing Date,
except for the conditions precedent set forth herein, there has not been any
Material Adverse Effect on the Assets.

6.8 Ordinary Course. Seller covenants and agrees that, from and after the
Effective Date through and including the Closing Date, Seller shall not:
(a) enter into any new, or modify any existing, material lease, material
contract or other material obligation with respect to the Assets without the
prior written consent of Buyer; (b) take any action which will or may adversely
affect title to the Assets; (c) commit any act which will violate any material
term or provision of the Assumed Contracts or any federal or state law,
ordinance or regulation applicable to the Assets, or (d) remove any equipment,
machinery, and fixtures (medical or otherwise) listed on Schedule 1.1(b) from
the Hospital Facility, or (e) permit the buildings or grounds to be neglected or
become in disrepair.

6.9 Contingencies. The obligations of Buyer under this Agreement are conditioned
upon the satisfaction to Buyer, at Buyer’s sole discretion, of the following
contingencies (the “Contingencies”):

(a) Clear Title Binder. Issuance, at Seller’s expense, of a commitment for
owner’s title insurance on the Real Property by LandAmerica Title Company of
Houston, Texas (the “Title Company”)on a standard ALTA form, such commitment
reflecting the status of the title of the Real Property complies with the
provisions of Section 3.7 hereof. Seller shall convey valid and merchantable
title to the Assets in fee simple title, free of any bonded assessments, liens,
mortgages and encumbrances other than for current real estate taxes. There will
be no leases, easements, encumbrances or other agreements affecting the Assets
except as disclosed to Buyer and approved in writing by Buyer.

(b) Environmental. Buyer having satisfied itself, in its sole reasonable
discretion, with the environmental condition of the Real Property.

(c) Physical Inspections, Surveys, Soil Boring, etc. Buyer having satisfied
itself, in its sole discretion, as to the physical condition of the Assets.
Seller grants to Buyer and its agents or representatives the temporary right to
enter onto the Real Property at all times during the term of this Agreement and
to perform such examinations, and to make such surveys, soil borings, wetlands
determinations, environmental assessments, termite inspection, and other tests
as Buyer deems necessary, in its sole discretion and other investigations and
review of the physical characteristics, measurements, values, and extent of the
Real Property, provided any such tests shall not be so performed as to damage
the Real Property materially or to unreasonably interfere with its use or
occupancy by Seller. Buyer agrees to indemnify and hold Seller

 

12



--------------------------------------------------------------------------------

harmless against loss or damage from claims directly resulting from Buyer’s
conduct of its tests and investigation. Specifically pertaining to a termite
inspection if Buyer’s agent determines there exists currently or in the past the
presence of termites, Seller will provide for termite remediation and the repair
and replacement of all damage to the property satisfactory to Buyer’s agent
inspection prior to Closing. Specifically pertaining to the roof, building
exterior skin and window systems, if Buyer’s agent determines there exist
currently moisture penetrations, Seller will provide for the repair and
replacement of all damage to the property satisfactory to Buyer’s agent
inspection to Closing.

(d) Survey. Buyer shall obtain, at Buyer’s expense, an on the ground survey of
the Real Property, locating all improvements and all easements and servitudes of
record, and including an updated legal description of the Real Property, which
survey shall be made available to Seller upon its completion. Said survey must
verify that the Real Property contains at least 16.634 acres; and that it
discloses no adverse encroachments, servitudes, etc. that would materially
affect the value or use of the Real Property. If the survey discloses that the
Real Property contains less than the minimum acreage specified in the preceding
sentence, Buyer shall have the option of canceling this Agreement by written
notice to Seller within the Inspection Period. There shall be no increase in the
Purchase Price if the survey discloses that the Real Property contains more than
the minimum acreage specified above.

Seller hereby agrees to cooperate with Buyer in securing the aforesaid tests,
inspections and title binder. Seller also agrees to use its best efforts to
satisfy the requirements of those Contingencies set forth in this Agreement
prior to the end of the Inspection Period as herein defined. Within ten
(10) days of the execution hereof, Seller shall deliver to Buyer copies of any
and all surveys, title policies, and engineering and environmental reports that
Seller or its representative may possess pertaining to the Real Property. Buyer
shall not disclose directly or indirectly, verbally or in writing, the contents
of the reports to any third party, except to its employees, agents, attorneys,
accountants, consultants and/or other persons or entities for the purposes of
conducting the due diligence investigations contemplated herein and closing of
the sale contemplated hereby, or except as required by law (including the public
records laws) or in response to an order of the court of competent jurisdiction
or government agency, provided that Buyer shall promptly advise Seller of any
such order to provide Seller with an opportunity to contest it.

(e) Appraisal. Receipt by Buyer, in its sole discretion, within the Inspection
Period of an appraisal of the Real Property and other Assets performed by
appraiser(s) acceptable to Buyer valuing the Real Property and other Assets for
a sum not less than the Purchase Price, in the absence of which Buyer may elect
to terminate this Agreement without further liability.

(f) Inspection Period. Determination by Buyer, in its sole discretion, within
the Inspection Period, which period shall begin on the Effective Date and end on
the Closing Date, that besides the other Contingencies described in (a) through
(e) above, the Real Property and other Assets are otherwise in good condition
and are feasible for their intended use, by certain due diligence
investigations, which may include, but not be limited to, zoning, existence of
appeals, availability of utilities, access to publicly dedicated streets, and
tests of the tangible

 

13



--------------------------------------------------------------------------------

personal property and leased equipment described on schedules 1.1(b) and (c).
Buyer, during the Inspection Period and as set forth in Section 8.1(c), may
elect to terminate this Agreement without further liability.

On or before the expiration of the Inspection Period, Buyer shall advise Seller
that (x) all of the Contingencies have been satisfied or have been waived, or
(y) the Contingencies have not been satisfied, in which case this Agreement
shall be null and void.

If Buyer timely advises Seller in writing that such Contingencies have not been
satisfied or Seller is unable to meet the other requirements and conditions of
this Agreement, this Agreement shall terminate without liability on the part of
any party.

ARTICLE VII.

SELLER’S CONDITION PRECEDENT

Unless waived by Seller, the obligation of Seller to effect the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following additional conditions:

7.1 Notification. Between the Effective Date and the Closing Date, Buyer
promptly notifies Seller of the occurrence of any breach of any covenant of
Buyer in this Article VII or of the occurrence of any event that may make the
satisfaction of the conditions in this Agreement impossible or unlikely.

7.2 Efforts. Between the Effective Date and the Closing Date, Buyer will use all
commercially reasonable efforts to cause the conditions in this Article VII to
be satisfied.

7.3 Accuracy of Representations. Buyer’s representations and warranties in this
Agreement must have been accurate as of both the Effective Date and Closing
Date.

7.4 Satisfaction of Covenants. Each of the covenants and obligations that Buyer
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been duly performed and complied with.

7.5 Deliveries. Buyer must have delivered each of the items required to be
delivered by Buyer pursuant to Section 5.3.

ARTICLE VIII.

TERMINATION

8.1. Termination Events. This Agreement may, by written notice given prior to or
at the Closing, be terminated:

(a) by mutual consent of Buyer and Seller;

 

14



--------------------------------------------------------------------------------

(b) by either Buyer or Seller, if a material breach of any provision of this
Agreement has been committed by the other party, upon 5 days prior written
notice (during which the party in breach may cure such breach), and such breach
has not been waived;

(c) by Buyer if any of the conditions in Article VI have not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible and Buyer has not waived such condition on or before the Closing
Date; or

(d) by Seller, if any of the conditions in Article VII have not been satisfied
as of the Termination Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition on or
before the Closing Date.

8.2. Effect of Termination. Each party’s right of termination under Section 8.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 8.1, all further
obligations of the parties under this Agreement will terminate; provided,
however, that if this Agreement is terminated by a party because of the breach
of the Agreement by the other party or because one or more of the conditions to
the terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired and such party shall be entitled to be
reimbursed for its expenses incurred prior to the date of such termination in
connection with the Agreement.

ARTICLE IX.

POST-CLOSING COVENANTS

9.1. Indemnification by Seller. From and after the Closing, Seller agrees to
indemnify, defend and save Buyer and its respective Affiliates and each of its
respective officers, directors, employees, agents and fiduciaries (each, a
“Buyer Indemnified Party”), forever harmless from and against, and to pay to a
Buyer Indemnified Party or reimburse a Buyer Indemnified Party for (in either
case within ten days of its receipt of notice in accordance with the terms of
this Article from any Buyer Indemnified Party), any and all liabilities (whether
contingent, fixed or unfixed, liquidated or unliquidated, or otherwise),
obligations, deficiencies, demands, claims, suits, actions, or causes of action,
assessments, losses, costs, expenses, interest, fines, penalties, actual or
punitive damages or costs or expenses of any and all investigations,
proceedings, judgments, environmental analyses, remediations, settlements and
compromises (including reasonable fees and expenses of attorneys, accountants
and other experts) actually sustained or incurred by any Buyer Indemnified Party
relating to, resulting from, arising out of or otherwise by virtue of any of the
following:

(a) any misrepresentation or breach of a representation or warranty contained in
this Agreement or in the Transaction Documents by Seller, or non-compliance with
or breach by Seller of any of the covenants or agreements contained in this
Agreement or the Transaction Documents to be performed by Seller or any of its
Affiliates;

 

15



--------------------------------------------------------------------------------

(b) the ownership and operation of the Assets and the Excluded Assets, on or
prior to the Closing Date (including without limitation obligations under the
Assumed Contracts accruing prior to the Closing);

(c) any Tax liability of Seller;

(d) any violations of or obligations under Environmental and Safety Requirements
relating to acts, omissions, circumstances or conditions to the extent existing
or arising on or prior to the Closing Date, whether or not such acts, omissions,
circumstances or conditions constituted a violation of Environmental and Safety
Requirements as then in effect; and

(e) any claim for payment of fees and/or expenses as a broker or finder in
connection with the origin, negotiation, execution or consummation of this
Agreement based upon any alleged agreement between the claimant and Seller.

ARTICLE X.

MISCELLANEOUS

10.1. Definitions. For purposes of this Agreement, the following terms have the
meaning set forth below:

“Affiliate” means an affiliate as defined in Rule 405 under the Securities Act
of 1933, as amended, and includes any past and present Affiliate of a Person.

“Code” means the Internal Revenue Code of 1986, as amended.

“Hazardous Materials” means (a) hazardous materials, hazardous substances,
extremely hazardous substances or hazardous wastes, as those terms are defined
by the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., and any other Environmental and Safety Requirements;
(b) petroleum, including crude oil or any fraction thereof which is liquid at
standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7
pounds per square inch absolute); (c) any radioactive material, including any
source, special nuclear, or by-product material as defined in 42 U.S.C. §2011 et
seq.; (d) asbestos in any form or condition; and (e) any other material,
substance or waste to which liability or standards of conduct may be imposed
under any Environmental and Safety Requirements.

“Liens” means any claims, liens, charges, restrictions, options, preemptive
rights, mortgages, hypothecations, assessments, pledges, encumbrances or
security interests of any kind or nature whatsoever.

“Material Adverse Effect” means, with respect to any Person or property, a
material adverse effect on the prospects, financial or physical condition or
results of operations of such Person or property.

 

16



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, undertaking, unincorporated association, corporation, entity,
organization or Governmental Authority.

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing; the foregoing shall include any
transferee or secondary liability for a Tax and any liability assumed by
agreement or arising as a result of being (or ceasing to be) a member of any
Affiliated Group, as defined in Section 1504 of the Code (or being included, or
required to be included, in any tax return relating thereto).

“Transaction Documents” means this Agreement and all agreements and instruments
contemplated by and being delivered pursuant to or in connection with this
Agreement.

10.2. Notices, Consents, etc. Any notices, consents or other communication
required to be sent or given hereunder by any of the parties shall in every case
be in writing and shall be deemed properly served if (a) delivered personally,
(b) sent by registered or certified mail, in all such cases with first class
postage prepaid, return receipt requested, (c) delivered by a nationally
recognized overnight courier service, or (d) sent by facsimile transmission to
the parties at the addresses as set forth below or at such other addresses as
may be furnished in writing.

 

   (i)   If to Seller:         Vista Holdings, LLC         10304 Interstate 10
East, Suite 369         Houston, Texas 77029         Attention: Philip S. Chan
        Tel: 713.378.2000         Fax: 713.378.3155   

Copies to:

     Legal Department         10304 Interstate 10 East, Suite 369        
Houston, Texas 77029         Attention: David W. Farley         Tel:
713.378.2012         Fax: 713.673.6432         Henry S. Miller Commercial      
  3050 Post Oak, Suite 150         Houston, Texas 77056         Attention: M.
Bruce Jester         Tel: 713.626.2828         Fax: 713.386.1071   

 

17



--------------------------------------------------------------------------------

     The Carter Law Firm         1314 Texas Avenue, Suite 1110         Houston,
Texas 77002         Attention: Eric G. Carter, Esq.         Tel: 713.227.0042   
     Fax: 713.227.7001       (ii)   If to Buyer:         Division of
Administration,         Facility Planning and Control         P.O. Box 94095   
     Baton Rouge, Louisiana 70804         1201 North Third Street, Claiborne
Building         Suite 7-160         Baton Rouge, Louisiana 70802        
Attention: Denise G. Marrero         Tel: 225-342-0821         Fax: 225-342-7624
  

with a copy to:

     Kantrow, Spaht, Weaver & Blitzer (APLC)         Suite 300, City Plaza      
  445 North Boulevard         Baton Rouge, Louisiana 70821         Attn.: Lee C.
Kantrow         Telephone: 225-383-4703         Fax: 225-343-0637   

Date of service of such notice shall be (A) the date such notice is personally
delivered, (B) three days after the date of mailing if sent by certified or
registered mail, (C) one day after date of delivery to the overnight courier if
sent by overnight courier or (D) the next succeeding day after transmission by
facsimile.

10.3 Certain Taxes. Seller will pay all transfer taxes and other taxes and
charges, if any, which may become payable in connection with the transactions
contemplated by this Agreement.

10.4 Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement or the Transaction Documents is intended to be
exclusive of any other remedy. Each such remedy shall be cumulative, and in
addition to every other such remedy or any other remedy existing at law or in
equity.

10.5 Severability and Reformation. The unenforceability or invalidity of any
provision of this Agreement shall not affect the enforceability or validity of
any other provision. If any of the transactions contemplated herein or
provisions hereof violates any applicable law, then the

 

18



--------------------------------------------------------------------------------

parties hereto agree to negotiate in good faith such changes to the structure
and terms of the transactions provided for in this Agreement or the Transaction
Documents as may be necessary to make these transactions, as restructured,
lawful under applicable laws and regulations, without materially disadvantaging
either party. The parties to this Agreement shall execute and deliver all
documents or instruments necessary to effect or evidence the provisions of this
Section 10.5.

10.6 Amendment and Waiver. This Agreement may be amended, or any provision of
this Agreement may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by such party. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach.

10.7 Counterparts. This Agreement may be executed simultaneously via facsimile
or otherwise in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other.

10.8 Expenses. Except as otherwise specifically provided herein, each of the
parties shall pay all costs and expenses incurred or to be incurred by it, him
or her, as the case may be, in negotiating and preparing this Agreement and in
closing and carrying out the transactions contemplated by this Agreement.

10.9 Construction. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Louisiana, without giving effect to provisions thereof regarding conflict of
laws.

10.10 Headings. The subject headings of Articles and Sections of this Agreement
are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.

10.11 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party, except that Buyer may assign this
Agreement to an agency or instrumentality of the State of Louisiana, including
without limitation the Board of Supervisors of Louisiana State University and
Agricultural and Mechanical College.

10.12 Entire Agreement. This Agreement, the Preamble and all the Schedules
attached to this Agreement (all of which shall be deemed incorporated in the
Agreement and made a part hereof) set forth the entire understanding of the
parties with respect to the subject matter hereof, and shall not be modified or
affected by any offer, proposal, statement or representation, oral or written,
made by or for any party in connection with the negotiation of the terms hereof,
and may be modified only by instruments signed by all of the parties hereto.

10.13 Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any Person, other than the parties to this
Agreement and their respective permitted successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

19



--------------------------------------------------------------------------------

10.14 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.

10.15 Jurisdiction, Venue, and Choice of Law. The parties agree that venue and
jurisdiction for any legal disputes regarding the enforcement of this Agreement
shall lie in the state district courts of East Baton Rouge Parish, Louisiana.
This Agreement shall be enforced and interpreted according to the laws of the
State of Louisiana, without regard to its conflict of laws provisions.

10.16 Intervention by Parent. Now unto these presents comes Dynacq Healthcare,
Inc., a Nevada corporation, which represents that it owns all of the membership
interests of Seller.

[Signatures appear on following page]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date, although not necessarily executed on the Effective Date.

 

SELLER: VISTA HOLDINGS, LLC By:  

/s/ Philip S. Chan

  Phillip S. Chan Its:   President BUYER: STATE OF LOUISIANA By:  

/s/ Jerry W. Jones

  Jerry W. Jones, Director   Facility Planning and Control, Division of
Administration INTERVENOR: DYNACQ HEALTHCARE, INC. By:  

/s/ Philip S. Chan

  Philip S. Chan   Printed Name Its:   Vice President

 

21